Citation Nr: 9934697	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-18 526	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
by the RO which denied service connection for a low back 
disorder .


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a low back 
disorder.


CONCLUSION OF LAW

The claim for service connection for a low back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active service in the Air Force from July 
1964 to July 12, 1968.  His service medical records are 
negative for any findings, complaints, or diagnosis of a back 
disorder.  On a medical history form for the May 1968 service 
separation examination, he denied a history of recurrent back 
pain.  Physical examination revealed a normal spine.

On July 1, 1969, a little less than a year after service, the 
veteran was hospitalized for approximately two weeks for 
treatment of an acute sprain of the lumbosacral spine, 
myospasm of the paralumbar muscle, and left radiculitis.

A hospital discharge summary covering the period of November 
1970 to December 1970 reveals the veteran was an employee at 
one of the local mills and had an incident in May 1969 while 
at work pushing a skid across the floor. The veteran reported 
he twisted violently and sustained a strain to the low back 
region.  He indicated that since that time the pain had 
persisted and subsequently began to involve the left lower 
extremity.  He was admitted with a suspicion of a disc 
herniation.  A myelogram indicated intrusion in the spinal 
canal.  In December 1970, he underwent a left hemilaminectomy 
at L5- S1 with excision of a herniated disc and foraminotomy.  
The discharge diagnosis was herniated nucleus pulposus at L5-
S1.

In January 1998, approximately 30 years following service 
discharge, the veteran filed a claim of service connection 
for a low back disorder.  He claimed he received treatment 
for low back pain in service from April 1968 to June 1968, 
and he reported post-service treatment beginning in September 
1968.

In a February 1998 statement, the veteran related he injured 
his back in April 1968 while working as a fuel specialist at 
an Air Force base in service.  He reported he received 
treatment at a dispensary and was told he had a strain.  He 
stated he also received treatment in June 1968 and at that 
time he was prescribed medication.  He indicated that after 
service discharge in July 1968, he continued to have back 
pain and received treatment from Dr. James D. Brubaker in 
September 1968.  He said he was referred to an orthopedic 
surgeon in June 1969.  He stated in 1970 he was referred to a 
neurosurgeon and underwent removal of a disc and fusing of 
vertebrae.  

In a March 1998 letter, Dr. Brubaker reported the veteran 
first visited his office in September 1968 with complaints of 
hip pain radiating to the left calf.  He related that 
examination at that time was consistent with sciatica 
secondary to herniated disc.  He noted the veteran's 
complaints occurred approximately 9 weeks following his 
discharge from service.  He also noted the veteran denied 
having any specific injury during that 9 week period, but did 
notice an increase in pain while working on a Pepsi truck.  
In his March 1998 letter, Dr. Brubaker stated that the 
veteran "tells me now" that he had back pain while doing his 
job in the military and that he received medical attention at 
that time.  Dr. Brubaker said he thought it fair to say that 
the veteran's back problem, which eventually led to back 
surgery in 1970, was just as likely to have begun while in 
the service as after his discharge from service.

On an April 1998 VA examination, the veteran claimed he 
injured his back in service in April 1968.  He stated that a 
couple of days after that incident he went to a dispensary 
where he received treatment.  He said the problem continued, 
and after service he was treated for back pain in 1969 and 
underwent back surgery in 1970.  The current examination 
resulted in a diagnosis of mild degenerative joint disease of 
the lumbosacral spine.

In August 1998, the RO denied service connection for a low 
back disorder.

During a January 1999 RO hearing, the veteran's 
representative noted the veteran had a history of continuity 
of low back treatment following his discharge from service.  
He noted the veteran received post-service treatment in 1968 
and 1969 and eventually had surgery in 1970.  The veteran 
testified he injured his back in service in April 1968 while 
refueling a plane.  He stated he went to the dispensary on 
two separate occasions for treatment.  He stated he was not 
placed on the sick list.  He reported he saw Dr. Brubaker in 
September 1968 due to back complaints.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

The determinative issue in the instant case is whether the 
veteran has submitted a well-grounded claim for service 
connection for a low back disorder.  The Board notes the 
service medical records from his July 1964-July 1968 active 
duty, including the service separation examination, are 
negative for a low back disorder.  A March 1998 letter from 
Dr. Brubaker reports the veteran was treated in September 
1968 for complaints of hip pain radiating to the left calf 
and that examination was consistent with sciatica secondary 
to herniated disc.  Dr. Brubaker noted that when the veteran 
was seen in September 1968 he reported increased pain while 
working on a Pepsi truck.  In July 1969, the veteran was 
diagnosed as having an acute lumbosacral sprain, muscle 
spasm, and radiculitis.  The Board notes there is no 
indication of arthritis of the low back within the year after 
service, as required for a presumption of service incurrence 
for arthritis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In 1970, the veteran was noted to 
have a herniated disc at L5-S1, for which he underwent 
surgery.  On the recent 1998 VA examination, the diagnosis 
was degenerative joint disease (i.e., arthritis) of the 
lumbar spine.

A well-grounded claim must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  
The veteran alleges that he injured his low back and received 
treatment during service, but the service medical records are 
to the contrary.  There is medical evidence of a post-service 
diagnosis of a low back disorder, but a well-grounded claim 
also requires competent medical evidence linking such 
condition to service.  Caluza, supra.  The Board finds there 
is no such competent medical evidence of a nexus.  The 
veteran's assertion that he has a low back disorder due to an 
injury in service cannot be considered competent medical 
evidence to well ground his claim of service connection, 
since he is layman and has no competence to give a medical 
opinion on diagnosis or causation.  Grottveit v. Brown, 5 
Vet.App. 91 (1993).  The Board notes that in March 1998, Dr. 
Brubaker stated that the veteran's low back problem, which 
eventually led to surgery, was just as likely to have begun 
in the service as after his discharge, but it is clear from 
the doctor's statement that such opinion was based on the 
veteran recently telling him that he had back symptoms and 
treatment during service.  The actual evidence from service 
shows no back symptoms or treatment.  Not only is Dr. 
Brubaker's 1998 statement inconclusive and speculative, it is 
based on an inaccurate factual premise.  A medical opinion 
based on an inaccurate factual premise has no probative 
value.  Given these circumstances, the doctor's opinion does 
not constitute competent medical evidence of a nexus to make 
the claim well grounded.  Lee v. Brown, 10 Vet.App. 336 
(1997); LeShore v. Brown, 8 Vet.App. 406 (1995); Reonal v. 
Brown, 5 Vet.App. 458 (1993).

In the absence of competent medical evidence of a nexus 
between a current low back disability and service, the claim 
for service connection is implausible and must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for a low back disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

